t c summary opinion united_states tax_court jacob r and jackie l bouch petitioners v commissioner of internal revenue respondent docket no 16318-02s filed date jackie l bouch pro_se fred e green jr for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure and the accuracy- related penalty under sec_6662 in the amount of dollar_figure at trial respondent conceded the accuracy-related_penalty under sec_6662 the issues for decision are whether petitioners are entitled to dependency_exemption deductions under sec_151 for the two children of petitioner jackie l bouch's prior marriage and whether petitioners are entitled to the child_tax_credit under sec_24 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioners' legal residence at the time the petition was filed was reno nevada jackie l bouch petitioner was previously married to john r harris two children were born of that marriage james harris and jack harris petitioner and mr harris were divorced on date petitioner thereafter married petitioner jacob r bouch and the two filed a joint federal_income_tax return for on that return petitioners claimed the two children of petitioner's prior marriage as dependents and claimed the child_tax_credit under sec_24 with the two children as qualifying children in the notice_of_deficiency respondent disallowed the dependency_exemption deductions and the child_tax_credit the divorce decree of date contained no provision relating to custody of the two children nor any provision for child_support however the divorce decree by reference incorporated a marital and property settlement agreement between petitioner and her former spouse that agreement provided that petitioner shall take the minor children as dependents for tax purposes the marital and property settlement agreement was not entered into evidence at trial except for the one page of the agreement relating to the dependency_exemption deductions during petitioner's former spouse petitioned the divorce court to compel petitioner his former wife to produce certain financial information regarding her income and to decree that petitioner's former spouse was entitled to the dependency_exemption deductions for the two children for tax years and the divorce court denied that latter request but granted the request of the former spouse for the production by petitioner of the financial information requested in the motion following the production of this information by petitioner the divorce court by order dated date concluded that petitioner's two children had been living with their father since date that petitioner had not paid or contributed any support for them that their father petitioner's former spouse was their primary custodian and that therefore petitioner's former spouse was entitled to claim the two children as dependents for federal_income_tax purposes the court further ordered petitioner to pay child_support of dollar_figure per month and held that petitioner was additionally liable for dollar_figure in arrearages for past due child_support sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals such as a son daughter stepson or stepdaughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under section c or e as received from the taxpayer the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are separated under a written_separation_agreement or live apart at all times during the last months of the calendar_year and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the 'custodial parent' sec_152 thus allowing the dependency_exemption deduction to be claimed by the custodial_parent sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement if neither a divorce decree nor written_separation_agreement establishes who has custody custody will be deemed to be with the parent who has physical custody of the child for the greater part of the calendar_year in this case the date divorce decree did not contain any provision regarding custody of the children consequently the custodial_parent is the one who between petitioner and her former spouse had physical custody for the greater part of the year in this respect the court order of date establishes that petitioner's former spouse john harris had physical custody of the children from date and therefore was the custodial_parent petitioner's former spouse therefore is entitled to the dependency_exemption deduction for the two children under sec_152 unless one of the exceptions of sec_152 or applies the only possible exception that conceivably could apply would be the exception provided under sec_152 relating to the release of the claim to the exemption for the year by the custodial_parent to satisfy the requirements of a release the custodial_parent must sign a written declaration that the custodial_parent will not claim the child as a dependent on his or her income_tax return and the noncustodial_parent attaches such written declaration to the income_tax return of the noncustodial_parent for the taxable_year sec_152 petitioner's former spouse did not release his claim to the dependency_exemption for the two children and petitioner as the noncustodial_parent did not attach any release of such claim to her joint federal_income_tax return petitioner thus does not satisfy the requirements of sec_152 the court therefore sustains respondent's disallowance of the dependency_exemptions to petitioners for the second issue is whether petitioners are entitled to the child_tax_credit under sec_24 for the year at issue sec_24 allowed a credit against the tax of dollar_figure for each qualifying_child under the age of in general a qualifying_child is an individual for whom the taxpayer can claim a dependency_exemption and is the son or daughter of the taxpayer petitioners claimed the credit on their return for petitioner's two sons as qualifying children the credit was disallowed in the notice_of_deficiency respondent is sustained on this issue because petitioners were not entitled to the dependency_exemption deductions for the two sons for reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent as to the deficiency and for petitioners as to the penalty
